DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “another opening” of claim 5 must be shown or the feature(s) canceled from the claim(s).  The current Figures do not depict a device that includes two openings with closures for handling liquids.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 5, as currently amended, requires a device that includes two openings with closures for handling liquids.  The instant disclosure appears to one provide support for a device with a single opening with a closure.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “feeding device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, as currently amended, includes at least one further opening which is closed by a closure.  Claim 5, as currently amended, includes an additional opening which is closed by a closure.  The specification and drawings only depict a device with a single opening (11) with a closure (12 or 16) for handling liquids.  Applicants’ remarks submitted with the claim amendments fail to point to support in the originally filed disclosure for a device that includes two openings with closure for handling fluids.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2002330750 as evidenced by the corresponding English language machine translation) in view of Frank et al.(DE 102014001284).
With respect to claim 1, the reference of Tanaka et al. discloses a device for culturing cells (Figs. 1-5) during a shaking operation with passive gas exchange, the device including a vessel (1)(flask) with at least one gas exchange opening (6, 24, 34, 42), wherein an opening surface of the gas exchange opening is not oriented parallel with a movement vector of a shaking movement at at least one point in time of the shaking movement (the openings are oriented in a vertical direction while the intended shaking movement is in a horizontal direction)(Figs. 1-8); and at least one further opening (10) provided for handling liquids which closed by a closure (12).
While the reference of Tanaka et al. discloses that the vessel includes at least one further opening (10) provided for handling liquids which closed by a closure (12), claim 1 differs by reciting that the closure includes an integrated feeding device.
The reference of Frank et al. discloses a culture flask (1)(Fig. 4) used for a shaking operation which includes an opening (Fig. 4) for handling liquids which is closed by a closure (3)(lid) which can include an integrated feeding device (12-14).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the closure (12) of the primary reference with an integrated liquid handing device as suggested by the reference of Frank et al. for the known and expected result of providing an art recognized means for adding liquids with respect to the culture vessel during the culture operation without requiring the removal of the closure.  It is noted that the language “feeding device” is considered to invoke 35 USC 112 (f).  After a review of the instant disclosure, “a reservoir” appears to be the corresponding structure to the claim language “feeding device”.  Elements (12-13) of the reference of Frank et al. are considered to be structural equivalents to the “reservoir” of the instant disclosure since they are all structurally capable of holding a liquid.
With respect to claim 2, the gas exchange openings (6, 24, 34, 42) are sealed with a gas-permeable sterile barrier (8, 26, 50).
With respect to claim 3, the device includes at least two gas exchange openings arranged opposite on another (Figs. 1-3 and 5).
With respect to claim 4, the device includes a plurality of gas exchange openings arranged radially circumferentially and are only separated by struts (Figs. 1-3).
With respect to claim 7, the device includes a wall in the form of a shaking flask (Figs. 1-6).
With respect to claim 8, the gas exchange openings of the device are positioned at an angle greater than 45 with respect to the horizontal shaking vector (Figs. 1-8).
With respect to claim 9, the gas exchange openings are capable of being located at a height above the base which is twice the height of unshaken liquid as required of the claim (Figs. 1-8).
With respect to claim 10, the disclosed device is used for culturing cells in a shaker device (¶[0031]-[0042] of the English language translation).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2002330750 as evidenced by the corresponding English language machine translation) in view of Frank et al.(DE 102014001284) taken further in view of Zhou (CN 202430229).
The combination of the references of Tanaka et al. and Frank et al. has been discussed above with respect to claim 1.
While the structure resulting from the combination of the references as discussed above with respect to claim 1 encompasses a device with an opening with a closure for fluid handling, claim 5 differs by reciting that the device includes an additional opening with a closure for fluid handling.
The reference of Zhou discloses that it is known in the art to provide a culture vessel (11)(bottle) with a plurality of openings (12-14) with closures (plugs)(¶[0019]-[0021] of the machine translation) for handling liquids.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the device of the modified primary reference with additional openings for handling liquids as is conventional in the art as evidenced by the reference of Zhou.  Use of plural openings would allow for simultaneous addition and removal of liquids through two different openings.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2002330750 as evidenced by the corresponding English language machine translation) in view of Frank et al.(DE 102014001284) taken further in view of Tunac (US 4,665,035).
The combination of the references of Tanaka et al. and Frank et al. has been discussed above with respect to claim 1.
While the reference of Tanaka et al. discloses the use of a shaking flask (Figs. 1-5), the reference is silent with respect to the use of at least one anti-splash protrusion positioned between the culture liquid and the at least one gas exchange opening.
	The reference of Tunac discloses that it is known in the art to provide a shake flask (10) with at least one anti-splash protrusion (16) positioned between the culture liquid and the neck (12) of the flask (10) (Fig. 1).
	In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the shake flask of the primary reference with splash guard in the area between the neck and the main body as suggested by the reference of Tunac for the known and expected result of preventing liquid from leaving the vessel or obstructing the openings during the shaking movement of the device.

Response to Arguments
RESPONSE TO CLAIM REJECTIONS UNDER SECTION 112
The rejection of claims 1-10 under 35 USC 112(b) has been withdrawn in view of the amendments to claim 1 and related comments on page 4 of the response dated 6/20/2022.

RESPONSE TO CLAIM REJECTIONS UNDER SECTION 102
The rejection of Claims 1-5 and 7-10 under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (JP 2002330750 as evidenced by the corresponding English language machine translation) has been withdrawn in view of the amendment to claim 1 and related comments on page 5 of the response dated 6/20/2022.  Note, new grounds of rejection have been made under 35 USC 103 using the combination of the references of Tanaka et al. (JP 2002330750 as evidenced by the corresponding English language machine translation) in view of Lin et al.(CN 207079243) to address the newly recited claim limitation in claim 1.

RESPONSE TO REJECTION UNDER SECTION 103
The rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2002330750 as evidenced by the corresponding English language machine translation) in view of Tunac (US 4,665,035) has been withdrawn in view of the amendment to claim 1 and related comments on page 6 of the response dated 6/20/2022.  Note, new grounds of rejection have been made under 35 USC 103 using the combination of the references of Tanaka et al. (JP 2002330750 as evidenced by the corresponding English language machine translation) in view of Lin et al.(CN 207079243) taken further in view of Tunac (US 4,665,035) to address the newly recited claim limitation in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references of Lin et al.(CN 207079243) and Ward et al.(WO 90/08816) are cited as prior art which pertains to a culture vessels that includes a closures with integrated feeding devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB